Rackspace Hosting Reports Second Quarter 2010 Results For the quarter ended June 30, 2010: · Net revenue of $187.3 million grew 23.2% year-over-year and 4.8% from Q1 2010 · Adjusted EBITDA (1) of $62.2 million grew 29.2% year-over-year and 4.7% from Q1 2010 · Achieved adjusted EBITDA margin of 33.2%, up from 31.7% year-over-year and in-line with Q1 2010 · Net income of $11.2 million grew 60.2% year-over-year and 14.1% from Q1 2010 · Generated $15.4 million of Adjusted Free Cash Flow for the quarter and $16.9 million for the first six months of 2010 SAN ANTONIO – August 9, 2010 –Rackspace® Hosting, Inc. (NYSE: RAX), the world's leader in the hosting and cloud computing industry, announced financial results for the quarter ended June 30, 2010. Net revenue for the second quarter of 2010 was $187.3 million, up 4.8% from the previous quarter and up 23.2% from the second quarter of 2009.Net revenue for the second quarter of 2010 was negatively impacted by currency exchange rates when compared to the first quarter of 2010, but was favorably impacted when compared to the second quarter of 2009. Changes in currency exchange rates had a negative impact on net revenue of $2.0 million quarter-over-quarter, and a positive impact on net revenue of $1.7 million on a year-over-year basis. Managed hosting revenue for the quarter increased to $164.1 million, up from $159.5 million in the first quarter of 2010.Cloud revenue increased to $23.2 million in the quarter, up from $19.3 million in the previous quarter. Total server count increased to 61,874, up from 59,876, servers at the end of the first quarter of 2010, and total customers increased to 108,023, up from 99,446 at the end of the previous quarter. “Looking at our performance in the first two quarters of the year, it is clear that we are delivering on our financial plan.Our subscription revenue model gives us lots of stability, and we are optimistic that we will continue delivering on our goals,” said Lanham Napier, president and chief executive officer. Adjusted EBITDA for the quarter was $62.2 million, a 4.7% increase compared to the first quarter of 2010 and a 29.2% increase compared to the second quarter of 2009.The adjusted EBITDA margin for the quarter was 33.2%, in line with 33.2% in the previous quarter and up from 31.7% in the second quarter of 2009.Adjusted EBITDA and adjusted EBITDA margin were negatively impacted by a non-cash charge of $1.3 million for the quarter relating to operating leases. Net income was $11.2 million for the quarter, up 14.1% from the previous quarter and up 60.2% from the second quarter of 2009.Net income margin for the quarter was 6.0% compared to 5.5% for the previous quarter and 4.6% in the second quarter of 2009. - 1 - “With the first two quarters of the year completed, we feel optimistic that we will deliver on our financial goals for 2010.As we look out toward the last two quarters, we remain focused on growing revenue while maintaining our current margin profile,” said Bruce Knooihuizen, chief financial officer. Cash flow from operating activities was $52.0 million for the second quarter of 2010. Capital expenditures were $44.8 million, including $29.6 million for purchases of customer gear, $6.0 million for data center build outs, $1.3 million for office build outs, and $8.0 million for capitalized software and other projects.For the full year of 2010, the company continues to expect total capital expenditures of $185 to $235 million. Adjusted free cash flow (1) for the quarter was $15.4 million. At the end of the second quarter of 2010, cash and cash equivalents were $148.5 million. Included in that amount are investments in money market funds in the amount of $60.7 million. Debt obligations totaled $169.8 million consisting of $115.5 million related to capital leases and $54.3 million related to current and non-current debt. $50.0 million of non-current debt is related to borrowings on the company’s line of credit. The company has an additional $194.4 million available for future borrowings on the company’s line of credit. On a worldwide basis, Rackspace employed 3,002 Rackers as of June 30, 2010, up from 2,905 Rackers as of March 31, 2010 and 2,648 Rackers as of June 30, 2009. - 2 - Rackspace Developments and Business Highlights · Launch of OpenStack™ Project:In July, Rackspace announced the launch of OpenStack, an open-source cloud platform designed to foster the emergence of technology standards and cloud interoperability. Rackspacehas made the core code that powers its Cloud Files available publicly through the OpenStack project and intends to make the core code that powers its Cloud Servers public cloud offering available later this year. The project will also incorporate technology that powers the NASA Nebula Cloud Platform. Rackspace and NASA plan to actively collaborate on joint technology development and leverage the efforts of open-source software developers worldwide. · Accelerating Traction with Channel Partners:During the second quarter Rackspace continued to expand its Channel Partner program through the signing of a distribution agreement with Ingram Micro Inc.The agreement will bring Rackspace’s managed hosting and cloud computing offerings to Ingram Micro’s growing base of North American channel partners through the new Seismic Cloud Conduit Program.Seismic Cloud Conduit is a new services program designed to enable Ingram Micro's channel partners to take advantage of and maximize the business opportunities offered by cloud computing.Rackspace is one of the first hosting providers to offer its services through a traditional distribution model allowing VARs, resellers and channel partners to embrace the shift in IT to cloud computing and realize new recurring revenue streams. · Accelerated Traction with Enterprise Customers: During the second quarter of 2010, Rackspace added several new enterprise customers to its installed base. Additionally, Vodafone, our largest customer out of the UK region, awarded Rackspace a five year contract. Conference Call and Webcast Management will host a conference call to discuss its second quarter 2010 financial results today at 4:30 p.m. EST. To access the conference call, please dial 877-718-5101 from the United States or dial 719-325-4791 from abroad and reference pass code 7346462. A live webcast and a replay of the conference call will be available on Rackspace’s website, located at ir.rackspace.com. About Rackspace Hosting Rackspace Hosting is the world leader in hosting. The San Antonio-based company provides its customers Fanatical Support ® in their portfolio of hosted IT services, including Managed Hosting, Cloud Computing and Email and Apps.For more information, visit www.rackspace.com. Forward Looking Statements This press release contains forward-looking statements that involve risks, uncertainties and assumptions. If such risks or uncertainties materialize or such assumptions prove incorrect, the results of Rackspace Hosting could differ materially from those expressed or implied by such forward-looking statements and assumptions. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements concerning expected operational and financial results, long term investment strategies, growth plans, expected results from the integration of technologies and acquired businesses, the performance or market share relating to products and services; any statements of expectation or belief; and any statements or assumptions underlying any of the foregoing. Risks, uncertainties and assumptions include infrastructure failures, the continuation or further deterioration of the current difficult economic conditions or further fluctuations, disruptions, instability or downturns in the economy, the effectiveness of managing company growth, technological and competitive factors, regulatory factors, and other risks that are described in Rackspace Hosting’s Form 10-K for the year ended December 31, 2009, filed with the SEC on February 26, 2010 and in Rackspace Hosting’s Form 10-Q for the quarter ended June 30, 2010 that will be filed on August 9, 2010. Except as required by law, Rackspace Hosting assumes no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. Contact: Investor Relations Corporate Communications Bryan McGrath
